           Case 1:20-cv-06237-AJN Document 17 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              12/7/20



  Lin,

                           Plaintiff,
                                                                                 20-cv-06237 (AJN)
                  –v–
                                                                                      ORDER
  All Mobile Video, Inc., et al.,

                           Defendants.



ALISON J. NATHAN, District Judge:

         As noted in the Court’s November 20, 2020 order, the initial pretrial conference in this

matter is scheduled for December 10, 2020 at 3:45 P.M. That conference is hereby adjourned.

The Court will adopt the schedule in the parties’ proposed Case Management Plan. If the parties

have any confidential matters they wish to discuss with the Court, the parties may submit a letter

request to redact or seal that information in accordance with the Undersigned’s Individual Rules

in Civil Cases Rule 1.B.



         SO ORDERED.

 Dated: December 7, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
